Citation Nr: 9900192	
Decision Date: 01/06/99    Archive Date: 01/12/99

DOCKET NO.  96-42 104A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for peptic ulcer 
disease.

3.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
left wrist disability.

4.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
low back disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from January 1976 to January 
1979, and from November 1980 to November 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of June 1996.  A hearing was held in August 1998 in 
Washington, D.C., before Jeff Martin, who is a member of the 
Board and was designated by the chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991 & Supp. 
1998).  At the hearing, the veteran was represented by The 
American Legion.  However, the veterans accredited 
representative, the Alabama Department of Veterans Affairs, 
does not have an office in Washington, D.C., and, 
accordingly, the veteran was represented at his hearing by 
The American Legion.  However, there is no indication that 
the veteran wished to change his power of attorney, and, 
accordingly, his accredited representative of record remains 
the Alabama Department of Veterans Affairs, until he informs 
the VA otherwise.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran essentially contends that he suffers from 
psychiatric, ulcer, left wrist and low back disabilities, 
which had their inception while he was on active duty.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file(s).  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the veteran has not 
submitted evidence of a well-grounded claim for service 
connection for ulcer disease; that that new and material 
evidence sufficient to reopen a claim for service connection 
for a left wrist disability has not been received; and that 
the claim for service connection for a low back disability is 
reopened by the submission of new and material evidence. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellants claim has been obtained by the 
originating agency.

2.  Ulcer disease was not shown in service.

3.  A nexus between abdominal complaints in service and 
duodenal ulcer disease diagnosed several years thereafter has 
not been presented.

4.  Service connection for a left wrist disability and a low 
back disability was denied by the RO in March 1983. 

5.  Evidence of a current left wrist disability is directly 
contradicted by other evidence of record, including that of 
record at the time of the previous determination; 
accordingly, the evidence is inherently incredible.     

6.  Evidence received since the March 1983 determination 
includes medical evidence indicating a current low back 
disability, competent evidence which was not of record at the 
time of the previous determination, and which bears 
substantially and directly on the matter in question.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for ulcer disease.  38 U.S.C.A. 
§ 5107 (West 1991). 

2.  Evidence received since the originating agency denied 
entitlement to service connection for a left wrist disability 
in March 1983 is not new and material and the veterans claim 
has not been reopened; the March 1983 decision is final.  
38 U.S.C.A. §§ 5107, 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 3.156 (1998).

3.  The veterans claim for service connection for a low back 
disability is reopened by the submission of new and material 
evidence.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Service ConnectionUlcer disease

The Board finds that the information provided in the 
hearings, the statement of the case and other correspondence 
from the RO has been sufficient to inform the veteran of the 
elements necessary to complete his application.  Robinette v. 
Brown, 8 Vet.App. 69 (1995).  Moreover, there is no 
potentially relevant evidence which has been identified that 
has not been obtained.  Therefore, the threshold question to 
be answered concerning each of these issues is whether the 
veteran has met his initial obligation of submitting evidence 
of a well-grounded claim; that is, one which is plausible.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  If the claim is not well-grounded, there is no duty 
to assist the appellant in any further development of his 
claim.   Rabideau v. Derwinski, 2 Vet.App. 141 (1992), Murphy 
v. Derwinski, 1 Vet.App. 78 (1990).  

In general, a well-grounded claim for service connection 
requires competent evidence of (1) current disability; (2) 
incurrence or aggravation of a disease or injury in service; 
and (3) a nexus between the in-service injury or disease and 
the current disability.  Cohen v. Brown, 10 Vet. App. 128, 
136 (1997); Caluza v. Brown, 7 Vet.App. 498, 506 (1995)  
Competent evidence may be lay evidence in circumstances 
in which the determinative issue does not require medical 
expertise, such as the occurrence of an injury or the 
recounting of symptoms.  Cohen, at 137; Heuer v. Brown, 7 
Vet.App. 379 (1995).  However, where the determinative issue 
involves medical etiology, such as to establish a nexus 
between inservice symptoms and current disability, or medical 
diagnosis, such as for a current disability, only medical 
evidence is considered competent.  Cohen, at 137; 
Grottveit v. Brown, 5 Vet.App. 91 (1993).  

The veteran asserts that although ulcer disease was diagnosed 
several years after service, in service he had episodes of 
symptoms identical to the symptoms that he experienced when 
ulcer disease was diagnosed.  Therefore, he contends that the 
symptoms in service were reflective of ulcer disease, which 
went undiagnosed at that time.  

Service medical records show that, on a Report of Medical 
History, identified as Replacement, the veteran 
responded yes to whether he had or had ever had 
frequent indigestion, but no to stomach, liver or 
intestinal trouble.   Although this document was undated, 
one-month history of military service was noted.  In March 
1976, loose stools with nausea for one day were noted, and a 
rectal swab was obtained.  No follow-up was noted, and no 
abnormalities were noted on the separation examination in 
November 1978.  On the entrance examination in October 1980, 
he responded no to whether he had or had ever had 
frequent indigestion or stomach, liver or intestinal 
trouble.  In March 1982, the veteran was seen complaining 
of abdominal pain for three days.  He stated that the pain 
was constant, and was a knotty feeling.  Examination was 
normal, and the assessment was intestinal flu syndrome.  On 
the Report of Medical History in connection with the 
separation examination in November 1982, the veteran 
responded yes to both questions of whether he had or had 
ever had frequent indigestion and stomach, liver or 
intestinal trouble.  No comments or abnormal findings were 
noted by the examiner.  

Subsequent to service, in September 1989, the veteran was 
seen complaining of loose, watery bowel movements, three to 
four times a day, of five days duration, associated with 
abdominal pain, gas buildup, and frequent vomiting.  
Examination was normal, and the diagnosis was 
gastroenteritis.  The symptoms persisted, and ten days later, 
he was hospitalized for evaluation.  He stated that he had 
taken Tagamet and Mylanta as an outpatient, and that he had a 
flare-up of diarrhea about once year, which had occurred for 
many years.  On examination, there was epigastric pain on 
palpation.  An upper gastrointestinal series disclosed active 
duodenal ulcer disease and gastritis.  

Thus, the veteran had symptoms in service, but no diagnosis, 
and duodenal ulcer disease was diagnosed in October 1989.  
However, there is no competent evidence of a nexus between 
the symptoms shown in service, and the duodenal ulcer disease 
diagnosed several years later.  Competent evidence may be 
lay evidence in circumstances in which the determinative 
issue does not require medical expertise, such as the 
occurrence of an injury or the recounting of symptoms.  
Cohen, at 137; Heuer v. Brown, 7 Vet.App. 379 (1995).  
However, where the determinative issue involves medical 
etiology, such as to establish a nexus between inservice 
symptoms and current disability, or medical diagnosis, such 
as for a current disability, only medical evidence is 
considered competent.  Cohen, at 137; Grottveit v. Brown, 
5 Vet.App. 91 (1993).  Moreover, when the ulcer disease was 
diagnosed, although the veteran reported recurring diarrhea 
for a number of years, the abdominal pain was reported by the 
veteran as of recent duration.  

Consequently, in the absence of competent evidence of a nexus 
between a current disability and service, the claim is not 
well-grounded.  Cohen, Caluza, supra.  Accordingly, there is 
no duty to assist the appellant in any further development of 
his claim.   Rabideau v. Derwinski, 2 Vet.App. 141 (1992), 
Murphy v. Derwinski, 1 Vet.App. 78 (1990).  Further, the 
Board finds that the information provided in the hearing, the 
statement of the case and other correspondence from the RO 
has been sufficient to inform the veteran of the elements 
necessary to complete his application, and there is no 
available, potentially relevant information referred to in 
the record which has not been obtained.  Robinette v. Brown, 
8 Vet.App. 69 (1995).  

2.  New and Material Evidence

Entitlement to service connection for a left wrist disability 
and a low back disability was denied by rating action of the 
agency of original jurisdiction dated in March 1983.  That 
decision is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 3.104 (1998).  However, if new and material evidence is 
received with respect to a claim which has been disallowed, 
the claim will be reopened and the former disposition 
reviewed.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence is defined as evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of a claim.  38 C.F.R. § 3.156(a) (1998); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Evidence of record at the time of the previous decision 
included service medical records, which show that the veteran 
was seen in March 1982, complaining of pain and crepitus in 
the left wrist.  He had no history of injury or trauma, but a 
family history of arthritis was noted, and the impression was 
arthritis.  Three days later, he was seen for follow-up, 
still complaining of pain in the left wrist, with pain noted 
on pressing of the outside of the wrist, and complaints of 
pain on all hand movements.  The impression was arthritis or 
tendonitis.  Late in the month, he was referred for a 
consultation, due to continued complaints of left wrist pain, 
particularly in cold, damp weather, which precluded him from 
performing his duties as deck seaman because of the 
difficulty grasping and lifting.  On examination, he had full 
range of motion in the wrist, with slight pain.  He 
complained of a throbbing pain in cold weather.  X-rays did 
not show any evidence of fracture or arthritis.  The 
separation examination, although indicating a history of 
arthritis, rheumatism, or bursitis and bone, joint or 
other deformity, did not contain any specific complaints or 
abnormal findings pertaining to the left wrist.  

Also of record was a VA examination conducted in February 
1983, which noted that the examination of the left wrist was 
normal.  In addition, X-rays of the left wrist were 
interpreted as showing a normal left wrist.  The diagnosis 
was left wrist strain, in remission.  Based on that evidence, 
the RO denied the veterans claim, on the basis that he had 
no current disability.  

Evidence received since that determination includes a VA 
treatment record dated in March 1987, at which time the 
veteran related that he had tendonitis in the left wrist, and 
had had a painful left wrist for two years.  He stated that 
the wrist became painful with cold.  Although there was no 
tenderness and full range of motion, there was some crepitus 
in the radial side.  An X-ray was normal.  

In July 1987, the veteran attempted to reopen his claim, 
contending that his wrist pain had become worse.  However, 
the RO did not adjudicate his claim at that time, but simply 
informed him that he had to submit new and material evidence; 
accordingly, there was no final determination at that time.  

Also added to the record was the report of a VA examination 
in May 1997, at which time the veteran related hat he had hit 
the dorsum of his left wrist against a steel cable in 1981, 
and that ever since then he has had intermittent swelling and 
pain, worse in cold weather.  On examination, there was 
slight tenderness in the ulnar aspect of the left wrist.  No 
popping noses were heard.  Range of motion in the left wrist 
was normal, and equal to range of motion in the right wrist.  
There was pain on ulnar deviation.  X-rays showed an old 
fracture of the navicular bone.  The diagnosis was status 
post injury, questionable fracture, left navicular bone.  

This evidence of current disability, with a history of an 
inservice injury, is new.  However, in regard to whether it 
was material, we note that for purposes of reopening a claim, 
evidence will be accepted as true unless the evidentiary 
assertion is inherently incredible or beyond the competence 
of the person making the assertion.  See King v. Brown, 5 
Vet.App. 19 (1993).  Regarding the history of an inservice 
injury provided at the time of the VA examination, also 
reported on the July 1987 request to reopen his claim, this 
history is contradicted by the service medical records, which 
specifically report that no injury or trauma precipitated the 
veterans complaints of wrist pain.  Consequently, it is 
inherently incredible.  

Moreover, the X-ray evidence of injury to the left wrist 
shown on the May 1997 examination, interpreted as an old 
fracture of the navicular bone, was not found on X-rays taken 
in March 1982, February 1983, or March 1987.  The March 1982 
and March 1987 X-ray reports specifically noted that there 
was no fracture identified, and all three noted a normal 
wrist.  Thus, the evidence of current disability cannot 
relate to an inservice disease or injury, in view of the 
contradictory evidence of record; hence, the evidence is not 
material.  Thus, because the veterans new contentions 
regarding an injury, and the new X-ray evidence of previous 
injury, are directly contradicted by the service medical 
records and X-rays taken in February 1983 and March 1987, the 
evidence, when reviewed in connection with the evidence 
previously assembled, is not so significant that it must 
be considered in order to fairly decide the merits of a 
claim.  38 C.F.R. § 3.156(a) (1998); Hodge.  Thus, the 
evidence is not material to the issue of service connection; 
the claim is not reopened, and the March 1983 decision 
remains final.  

b.  Low back disability

Evidence previously of record regarding this issue included 
service medical records showing complaints of low back pain 
in September 1981, with a duration of approximately one year 
noted.  In addition, complaints of recurrent back pain were 
noted on the separation examination of November 1982.  The VA 
examination of February 1983, while diagnosing low back 
strain, recurrent, did not reveal any positive findings, and, 
accordingly, the claim was denied on the basis of no current 
disability.  

Evidence received since then includes a March 1996 record of 
an on-the-job back injury, with a history of back problems in 
the military noted.  Several follow-up treatment records show 
this same history, and lumbosacral strain was diagnosed on 
the VA examination of May 1997.  However, unlike the wrist 
disorder noted above, we believe that the fact that the 
additional injury in March 1996 was mentioned on several VA 
treatment records together with a history of back problems, 
presents a sufficient suggestion that the two could be 
causally linked, i.e., the earlier strain could have 
predisposed the veteran to additional injury.  Thus, the 
additional evidence is so significant that it must be 
considered in order to fairly decide the merits of a claim.  
38 C.F.R. § 3.156(a) (1998); Hodge.  However, the ultimate 
resolution to this question is a medical determination, and 
cannot be answered based on the evidence of record.  Thus, 
although the claim is reopened, additional development of the 
evidence is required prior to a decision.  


ORDER

Service connection for ulcer disease is denied.

New and material evidence sufficient to reopen a claim for 
entitlement to service connection for a left wrist disability 
not having been received, the appeal is denied as to that 
issue.

The issue of service connection for a low back disability is 
reopened by the submission of new and material evidence.


REMAND

As noted above, the veteran must be afforded an examination 
to assess whether he has a current low back disability 
related to service.  In addition, current treatment records 
should be obtained.  

Regarding the claim for service connection for a psychiatric 
disorder, recent VA treatment records show diagnoses of 
generalized anxiety disorder and/or major depression.  
Accordingly, there is competent evidence of current 
disability.  In addition, service medical records include an 
undated Report of Medical Examination and Report of 
Medical History, both identified as Replacement.  It 
was also noted that he had a total of one month of military 
service, indicating that the examination was a replacement 
for the veterans entrance examination; however, since the 
examination was conducted after his entrance onto active 
duty, the presumption of soundness is not rebutted as to 
disorders noted on this examination.  On the Report of 
Medical History, the veteran checked Yes to several 
questions regarding physical complaints, as well as to 
whether he had or had ever had depression or excessive 
worry.  The examiner noted that all conditions had been 
reviewed and discussed with the veteran, and that there was 
no correlation with physical findings, but that he may well 
have neurasthenia, which was not considered disqualifying.  
This likely diagnosis of neurasthenia, an outdated 
psychiatric diagnosis, in service is competent evidence of 
the presence of disability in service.  Finally, the 
veterans contentions that his symptoms have remained since 
service, provide the necessary evidence of a nexus to well 
ground the claim.  In this regard, although he cannot provide 
a diagnosis for his symptoms, a diagnosis was provided in 
service, and there is a current diagnosis; he is merely 
reporting that these same symptoms have continued.  However, 
he must be afforded an examination, to determine whether 
there is, in fact, an etiological connection between the 
neurasthenia noted in service, and currently diagnosed 
anxiety and depression.  

In addition, upon remand the appellant should be given the 
opportunity to add any recent lay or medical evidence to the 
record.  See 38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1996); Quarles v. Derwinski, 3 Vet. App. 129 
(1992).  Finally, the RO is advised that the Court has found 
that a remand confers on the veteran or other claimant, as 
a matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet.App. 268 (1998).  

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following:

1.  The veterans VA treatment records 
dated from May 1997 to the current time 
should be associated with the claims 
folder.

2.  The veteran should be afforded VA 
orthopedic and psychiatric examinations 
to determine whether currently diagnosed 
lumbosacral strain and anxiety and/or 
depression are causally linked to, 
respectively, low back pain in service 
and neurasthenia in service.  All 
indicated tests and studies should be 
conducted.  In order to provide a 
longitudinal view of the progression of 
the disability picture, the claims folder 
must be reviewed by the examiners before 
the examinations, along with a copy of 
this remand.  The orthopedic examination 
should explain whether the low back 
symptoms noted in service caused or 
aggravated his back injury in March 1986.  
For both examinations, the rationale for 
all conclusions reached should be 
provided as such is essential to the 
Boards determination.  

3.  The RO should notify the appellant 
that he may submit additional evidence and 
argument in support of his claim. See 
Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  

4.  After the development requested above 
has been completed, the RO should review 
the veterans claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete or 
inadequate, appropriate corrective action 
should be taken.  See Stegall, supra. 

After completion of the requested development, the case should 
be reviewed by the originating agency.  If the decision 
remains adverse to the veteran, he and his representative 
should be furnished a supplemental statement of the case and 
afforded an opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate consideration, 
if otherwise in order.  While regretting the delay involved in 
remanding this case, it is felt that to proceed with a 
decision on the merits at this time would not withstand Court 
scrutiny.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
JEFF MARTIN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).

- 2 -
